Title: Thomas Jefferson to Andrew C. Mitchell, 16 July 1815
From: Jefferson, Thomas
To: Mitchell, Andrew Caldwell


            Monticello July 16. 15.
          I thank you, Sir, for the pamphlet which you have been so kind as to send me. I have read it with attention & satisfaction. it is replete with sound views, some of which will doubtless be adopted. some may be checked by difficulties. none more likely to be so than the proposition to amend the constitution so as to authorise Congress to tax exports. the provision against this in the framing of that instrument, was a sine qua non with the states of peculiar productions, as rice, indigo, cotton & tobacco, to which may now be added sugar. a jealousy prevailing that to the few states producing these articles, the justice of the others might not be a sufficient protection in opposition to their interest, they moored themselves to this anchor. since the hostile dispositions lately manifested by the Eastern states, they would be less willing than before to place themselves at their mercy: and the rather as the Eastern states have no exports which can be taxed equivalently. it is possible however that this difficulty might be got over: but the subject looking forward beyond my time, I leave it to those to whom it’s burthens & benefits will belong adding only my prayers for whatever may be best for our country and assurances to yourself of my great respect.
          Th: Jefferson
        